  Case 1:20-cv-00404-MN Document 32 Filed 03/23/21 Page 1 of 3 PageID #: 724




 Nicole K. Pedi
 302-651-7844
 Pedi@rlf.com


March 23, 2021

VIA ECF AND HAND DELIVERY

The Honorable Maryellen Noreika
United States District Court for the District of Delaware
844 N. King Street, Unit 19, Room 4324
Wilmington, Delaware 19801-3555

       Re: Tom Hussey Photography, LLC v. BDG Media, Inc., C.A. No. 20-404-MN

Dear Judge Noreika:

        We represent defendant BDG Media, Inc. (“BDG”) in the above-captioned action, and we
write in response to plaintiff Tom Hussey Photography, LLC’s (“Plaintiff”) letter filed last night
regarding Plaintiff’s request to transfer the case to the Southern District of New York. D.I. 31.

        This action was filed nearly a year ago in a venue that Plaintiff now, for the first time,
concedes was improper. Previously, BDG moved to transfer the action, and Plaintiff submitted a
detailed opposition (D.I. 14 at pp. 9-17), citing the pandemic and sundry other reasons why
Delaware purportedly was a more appropriate court, although conceding that at best for Plaintiff,
most of the factors were neutral. (Compare D.I. 31 at 6 (citing hindsight-driven view about the
pandemic).) As noted in the Court’s December 18, 2020 Opinion (D.I. 18, at 6-7 n.3), the grounds
for transfer were “particularly compelling.” But rather than refile the action in New York, Plaintiff
sought to amend. D.I. 20. In granting Plaintiff’s request to amend, the Court noted that BDG may
file a motion to dismiss and should also renew its motion to transfer, and that “any” amended
complaint should be filed on or before March 3, 2021. D.I. 25.

        Despite the clear message in the Court’s March 1, 2021 Order, which not only gave
Plaintiff an “out” from filing in this District but which instructed BDG to raise its transfer motion
if Plaintiff chose to file its amended complaint, Plaintiff chose to proceed in this Court.

        However, as Exhibit 2 to Plaintiff’s letter shows (D.I. 31-2), Plaintiff indicated to BDG on
March 2 that it wanted to add a claim for “indirect infringement” in its amended complaint “based
on the same facts.” Plaintiff noted that it wished to discuss a transfer on the condition that BDG
would consent to the filing of a revised complaint that it had, at that time, not seen. Id. at 4. Later
that day, Plaintiff’s counsel provided a draft, which included allegations that were objectively not
true. Id. at 2-3. Understandably, BDG could not consent to the filing of such a pleading in any
court and, in light of the timing, indicated that it would have to move to dismiss the pleading in
that new form. See id. at 2. The choice of having to consent to a filing that it had barely had a
chance to review with its client in full but which clearly contained falsehoods, was no choice at
all.
  Case 1:20-cv-00404-MN Document 32 Filed 03/23/21 Page 2 of 3 PageID #: 725

The Honorable Maryellen Noreika
March 23, 2021
Page 2


          Plaintiff’s response indicated that it would be proceeding with the filing of the amended
complaint in this Court. Id. BDG responded to clarify Plaintiff’s position and—contrary to what
Plaintiff claims in its letter (id. at 3)—asked for availability on a meet-and-confer. Id. at 1 (“If
Plaintiff requests a meet and confer on any of the issues and motions raised in this email chain,
please advise and provide your availability.”). However, BDG heard nothing further from Plaintiff
until it received notice that the amended complaint had been filed on ECF. BDG moved to dismiss
the amended complaint accordingly, and consistent with the Court’s instructions, requested to
transfer as alternative relief should the Court not grant the motion to dismiss.

        It was not until yesterday night that Plaintiff filed a letter with the Court seeking to transfer.
Indeed, BDG heard nothing from Plaintiff after March 3 until it reached out with a proposal on the
night of March 18 after having reviewed BDG’s papers filed on March 17. D.I. 32-3 at 4.1
Accordingly, if any party is engaged in forum-shopping, it is Plaintiff, which has had time to
review the motion papers and assess its chances of success in opposing the motion. Plaintiff’s
timing is telling: it believes that it should seek another bite at the apple before a different judge.

         Despite Plaintiff’s delay in reviving the issue until late last week, BDG promptly responded
with its views and found time to meet and confer with Plaintiff’s counsel yesterday morning, the
business day after Plaintiff demanded a discussion. See generally D.I. 31-3. During the call, BDG’s
counsel explained that it had incurred material time and cost in briefing the new claim (as well as
new facts) under Third Circuit law and noted that all of this could have been avoided had the matter
been addressed beforehand. Plaintiff’s counsel dismissed the work as not related to a new claim –
despite the fact that direct and contributory/vicarious liability claims turn on different facts and
legal standards. Compare D.I. 31 at 3 (claiming that despite expressly adding a new claim for
relief, see D.I. 26-1 at 14-16 (“Second Claim for Relief[:] Indirect Copyright Infringement”),
plaintiff did not “add a new claim for relief” but “only specified the two legal theories of liability”
against BDG), with D.I. 28 at 11-14 (discussing and analyzing different standards for indirect, as
opposed to direct, forms of liability). When asked for a reason why—after having incurred cost in
researching and briefing an omnibus cause of action of “indirect liability” under Third Circuit
law—BDG would want to agree to engage in the entire exercise all over again in the Second
Circuit, Plaintiff could provide no reason.

        Despite its length, Plaintiff’s letter fails to explain why this Court should not address
BDG’s motion to dismiss on the merits given the investment of energy and the history recited
above. BDG appreciates that this Court is being asked to consider papers that it would not have to
consider had the Complaint been filed in a proper forum. However, considering that a different
judge would have to consider this same type of motion (albeit under Second Circuit law), and in
light of the fact that BDG has already briefed the matter and the Court is familiar with the facts of
the case as a result of Plaintiff’s election to commence and continue to maintain this action in this

        1
          As the correspondence shows, Plaintiff did not request an extension of time to file an
amended complaint in this Court, but rather an extension to file the amended complaint after the
transfer to the Southern District of New York was complete. Compare D.I. 32-2 at 5 with D.I. 32-
3 at 4.
  Case 1:20-cv-00404-MN Document 32 Filed 03/23/21 Page 3 of 3 PageID #: 726

The Honorable Maryellen Noreika
March 23, 2021
Page 3


Court until it sought relief last night, judicial economy favors this Court’s review of the motion to
dismiss that is presently pending before Your Honor.

        Accordingly, for the reasons set forth above, BDG respectfully requests that the Court hold
Plaintiff’s request in abeyance until BDG’s motion to dismiss is decided on the merits.

                                                      Respectfully,

                                                      /s/ Nicole K. Pedi

                                                      Nicole K. Pedi (#6236)

cc:    All counsel of record (via ECF)
